Citation Nr: 0026896	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) at L4-5 with right hip pain 
from February 26, 1998 to February 18, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
DDD at L4-5 with right hip pain from February 19, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served in the National Guard from January 29, 
1980 to February 25, 1998.

This appeal arose from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
DDD at L4-5 with right hip pain, assigning it a 20 percent 
disability evaluation effective February 26, 1998.  In July 
1999, the RO issued a rating action which increased the 
disability evaluation to 40 percent, effective February 19, 
1999.


FINDING OF FACT

The veteran's DDD at L4-5 with right hip is manifested by 
constant low back pain which radiates into the right hip and 
leg, with numbness of the right foot.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the service-
connected DDD of L4-5 with right hip pain from February 26, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The pertinent evidence of record included a VA examination 
conducted in April 1998.  The veteran stated that he had low 
back pain which radiated into his right foot "all the 
time."  The objective examination noted that his gait was 
normal.  He stood erect without pelvic obliquity or 
scoliosis.  He displayed full range of motion of the back 
without complaints of pain (flexion to 60 degrees; extension 
to 25 degrees; lateral bending to 25 degrees bilaterally).  
He was tender over the L3 region.  Straight leg raises were 
limited to 70 degrees by hamstring tightness.  The 
neurological evaluation noted that deep tendon reflexes were 
equal and active in the patella and the Achilles.  He was 
able to walk on his heels and toes and could squat and arise 
without assistance.  The examiner could detect no motor 
weakness or sensory loss in the lower extremities.  An x-ray 
showed moderate narrowing of the L5 disc with small 
osteophytes.  The impression was DDD at L4-5.

Between March 1998 and January 1999, the veteran was seen on 
a number of occasions for complaints of low back pain which 
was radiating into the right leg and foot.  On January 20, 
1999, he noted that his pain never went away, but only got 
worse.  He also noted positive numbness and tingling in the 
right foot.  He also displayed tenderness over the 
lumbosacral area.  He was also seen by a private physician 
between August 1998 and July 1999 for repeated complaints of 
low back and right leg pain.

VA examined the veteran in April 1999.  He again complained 
of back and right hip pain that radiated down the right leg 
into the foot.  He also reported numbness and tingling over 
the right foot.  Range of motion of the right hip was as 
follows:  flexion to 53 degrees (63 degrees on the left); 
extension to 0 degrees (3 degrees on the left); abduction to 
13 degrees (18 degrees on the left); adduction to 21 degrees 
(21 degrees on the left); external rotation to 5 degrees (23 
degrees on the left); and internal rotation to 20 degrees (20 
degrees on the left).  He complained of pain on hip 
extension, abduction and external rotation.  Back range of 
motion was as follows:  extension to 15 degrees; right side 
bending to 20 degrees, left side bending to 18 degrees; right 
rotation to 16 degrees; and left rotation to 25 degrees.  The 
physical examination noted that he stood erect without any 
evidence of pelvic tilt.  He also had a normal gait.  There 
was some tenderness displayed over the mid lower lumbar spine 
area to palpation.  Straight leg raises were negative 
bilaterally.  The neurological evaluation showed no evidence 
of motor or sensory loss bilaterally.  Deep tendon reflexes 
were 2+ and equal bilaterally.  He used his arms to arise 
from a seated position, which he said was related to his back 
pain.  His hip showed some tenderness along the anterolateral 
aspect of the pelvic rim; however, there was no pain on 
weight bearing.  The examiner commented that the veteran had 
been to urgent care on a number of occasions because of low 
back pain that radiated into the right hip.  Most of his pain 
was of a radicular nature and was related to his low back.

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome (IDS) 
with recurring attacks.  A 40 percent evaluation requires 
severe IDS with recurring attacks and intermittent relief.  A 
60 percent evaluation requires pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to an 
evaluation of 60 percent for the service-connected DDD at L4-
5 with right hip pain from the effective date of the original 
grant of service connection.  The objective evidence 
indicates that the veteran's condition has remained 
essentially the same since the award of service connection.  
He has suffered from constant low back pain with radiation 
into the right hip and leg.  He has also experienced numbness 
and tingling of the right foot.  Clearly, he has consistently 
suffered from neurological findings appropriate to the site 
of the diseased disc.  He has had little intermittent relief 
of these symptoms.  Therefore, it is determined that the 60 
percent disability evaluation more accurately reflects the 
veteran's disability picture.  

As a consequence, it is found that, after weighing all the 
evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports a grant of a 60 
percent disability evaluation for the service-connected DDD 
at L4-5 with right hip pain.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation currently assigned in this case for 
the appellant's low back disability is not inadequate.  It 
does not appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for his low back disability.  In addition, he has 
presented no objective evidence that this disorder has 
resulted in marked interference with employment beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section is not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A 60 percent disability evaluation for the service-connected 
DDD at L4-5 with right hip pain from February 26, 1998 is 
granted.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

